DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The response filed February 2, 2022 has been filed.  Claims 1-4, 6-8, 10-15 and 17-20 are currently pending in the application.
Applicant’s arguments, see pages 8-10 of Applicant’s remarks filed February 2, 2022, with respect to the rejection of independent claims 1 and 20 and all claims dependent therefrom have been fully considered and are persuasive.  The rejection of December 8, 2021 has been respectfully withdrawn. 

Reasons for Allowance
Claims 1-4, 6-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Clenet (U.S. Publication No. 2008/0263775) is cited as being of interest as being the closest prior art of record for disclosing a vented mattress assembly comprising: a block 76, the block comprising foamed elastomer such that the block 76 is resiliently compressible (paragraph 0004 and 0005), the block 76 having a base sized complementarily to a bed frame wherein the block is configured for positioning upon the bed frame (paragraph 0004); and a set of channels 84 positioned in the block 76 (Figure 8 and paragraph 0026), the set of channels 84 extending between at least two openings (openings being provided where fans 86 and 88 are mounted, see Figure 12 and paragraph 0026) positioned in the block 76 such that the set of channels 84 is 

    PNG
    media_image1.png
    189
    602
    media_image1.png
    Greyscale

Clenet does not explicitly disclose the recess extending from proximate to the first end to proximate to the second end of the block, the recess extending between opposing sides of the block; the upper section comprising viscoelastic polyurethane foam, and does not disclose an inclined mattress assembly comprising:  the block being wedge shaped such that a first end of the block is dimensionally thicker than a second end of the block, the lower section comprising at least one of latex foam and high density foam, and a set of springs coupled to and positioned in the lower section of the block, each spring extending from proximate to the base to proximate to the upper section of the block wherein the set of springs is configured for supporting a user positioned upon the upper section of the block.

Ghanei (U.S. Publication No. 2018/0242753) is cited as being of interest for teaching a set of springs 42 coupled to and positioned in the lower section 30 of the block 10, each spring 42 extending from proximate to the base 32 to proximate to the upper section 20 of the block 10 wherein the set of springs 42 is configured for supporting a user positioned upon the upper section 20 of the block 10 (paragraphs 0016-0017 and Figure 2).  However, there would be no motivation to combine the teachings of Ghanei with the disclosure of Clenet.  Specifically, the foam blocks of Clenet act to create the channels that direct air flow through the mattress. Replacing the foam blocks of Clenet with springs, such as those taught by Ghanei would affect .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673